Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 10/26/2021 has been entered. 
Claims 9-32 are cancelled. Pending claims 1-8, 33-56 are addressed below.
Indicated allowable subject matter of claim 1 is withdrawn in light of new reference discovery. See rejection presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 47, 50, 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 7 recites “the first bisecting plane” in lines 3-4 and line 4, respectively. It is not clear this is referring to “a bisecting plane” defined in line 4 of claim 1 due to inconsistent claim language. Appropriate correction is required.

Claim 47 recites “the second bisecting plane”, which lacks proper antecedent basis. It is not clear if this is referring to the “second plane” defined in line 2 of claim 47. 

Claim 50 recites “wherein the distance is equal to the first distance”. It is not clear which distance is “the distance”, since claim 44 defines three different distances, “fixed distance” in line 4, “first distance” and “second distance”. Appropriate correction is required. 

	Claim 51 recites “wherein the first distance and the second distance define a constant radius of curvature over a profile of the retention surface”. It is not clear if claim requires both the first distance and the second distance to define a constant radius of curvature over a profile of the retention surface or each of the first distance and the second distance, individually, define a constant radius of curvature over a profile of the retention surface. The claim is indefinite and is addressed as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33, 43-51, 53, 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loepsinger (US 1439177).
Re claim 33, Loepsinger discloses a pendent vertical sidewall window sprinkler (figs. 1-3) comprising: a frame (1) including a body (body of 1) having an inlet (upstream opening), an outlet (3) with an internal passageway (inside 3) extending between the inlet and the outlet along a sprinkler axis (axis along line x-x shown in fig. 1); and 
a fluid deflection member (4, 5, 6) located at a fixed distance from the outlet for confronting a window (see fig. 2), the fluid deflection member is symmetric about a bisecting plane (plane along line x-x) that includes the sprinkler axis, the fluid deflection member including: an impact surface (9) opposed to the outlet defining a plane (horizontal plane where bottommost portion of 9 is disposed; it is noted that there is no specific claim recitation defining how large or small the “impact surface” must be, so even though the horizontal bottom surface of 9 is narrow, it is still a surface associated with a horizontal plane perpendicular to the sprinkler axis as claimed) perpendicular to the sprinkler axis (see fig. 2) to be impacted by fluid discharged from the sprinkler outlet; and a retention surface (inner surface of 5 shown in fig. 3) contiguous and out of the plane of the impact surface (9) for directing the fluid laterally (via the curved surface of 5) of the bisecting plane and forward of the sprinkler axis, the retention surface being arcuate (fig. 3) and defining at least one radius of curvature about a first linear axis 

Re claim 43, Loepsinger discloses the fluid deflection member (4, 5, 6) is a fluid distribution block having an opposition surface (surface directly between opening 3 and surface 5, and directly below 9) opposite the impact surface (9), the opposition surface being contiguous with the retention surface to define a lateral throw channel between the opposition and impact surfaces (see figs. 1-2).
Re claim 44, Loepsinger discloses a pendent vertical sidewall window sprinkler comprising: 
a frame 1, 2 including a body having an inlet at 2, an outlet 3 with an internal passageway (inside 2-3) extending between the inlet and the outlet along a sprinkler linear axis (central axis of 3 similar aligned with line x-x); and 
a fluid deflection member 4, 5, 6 located at a fixed distance from the outlet 3 for confronting a window, the fluid deflection member being symmetric (see fig. 1) about a bisecting plane (plane x-x; see fig. 1) that includes the sprinkler axis, the fluid deflection member including: an impact surface 9 opposed to the outlet 3, the impact surface defining a plane (plane of the bottom surface of 9) disposed perpendicular (horizontal plane at 9 vs vertical sprinkler axis at line x-x) to the sprinkler axis to be impacted by fluid discharged from the outlet 3; and 
a retention surface (interior surface of 5) disposed with respect to a first linear axis (see annotated figure) parallel to the sprinkler axis and a second linear axis (see annotated figure; it is noted that the claim term “linear axis” appears to encompass 

    PNG
    media_image1.png
    719
    877
    media_image1.png
    Greyscale

Annotated figures of Loepsinger
Re claim 45, Loepsinger discloses the sprinkler of claim 44, wherein the retention surface having a third portion (see annotated figure) lateral of the bisecting plane defining a third distance with respect to the first linear axis, the retention surface having a fourth portion (see annotated figure) lateral of the bisecting plane and the third portion, the fourth portion defining a fourth distance with respect to the first linear axis, the third and fourth distances being equal to one another (see annotated figure).

Re claim 46, Loepsinger discloses the sprinkler of claim 45, wherein the fourth portion (see annotated figure) of the retention surface is a lateral end portion of the retention surface.

Re claim 47, Loepsinger discloses the sprinkler of claim 44, wherein the retention surface extends laterally parallel to the second linear axis (see annotation in fig. 3), wherein the first distance is in a second plane (see annotated figure 1) perpendicular to the bisecting plane, the second distance (from second portion to second linear axis) being out of the second plane between the second bisecting plane and the outlet, the second distance being no greater than the first distance (see annotated figure).

Re claim 48, Loepsinger discloses the sprinkler of claim 47, wherein the second distance is less than the first distance (see annotated figure).

Re claim 49, Loepsinger discloses the sprinkler of claim 44, wherein the second linear axis is a curvilinear axis (see annotated figure 3).

Re claim 50, Loepsinger discloses the sprinkler of claim 49, wherein the distance is equal to the first distance (see annotated figure).



Re claim 53, Loepsinger discloses the system of claim 44, wherein the fluid deflection member includes a first peripheral surface (see annotated figure 3) and a second peripheral surface (see annotated figure 3), the retention surface extending from the first peripheral surface to the second peripheral surface parallel to the second linear axis.

Re claim 56, Loepsinger discloses the sprinkler of claim 44, wherein the fluid deflection member includes an opposition surface (see annotated figure) opposite the impact surface, the opposition surface being contiguous with the retention surface.

Claim(s) 33, 44-50, 52-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polan (US 5669449).
Re claim 33, Polan discloses a pendent vertical sidewall window sprinkler (figs. 26-28) comprising: a frame (712) including a body having an inlet (714), an outlet (716) with an internal passageway (718) extending between the inlet and the outlet along a sprinkler axis (vertical axis through the center of 730; see fig. 27); and 
a fluid deflection member (740) located at a fixed distance from the outlet for confronting a window (see fig. 27), the fluid deflection member is symmetric about a bisecting plane (plane at line 762, shown in fig. 28, the plane at the line 27-27 shown in defining a plane (bottom surface at 742; see fig. 27) perpendicular to the sprinkler axis (vertical axis through the center of 730; see fig. 27) to be impacted by fluid discharged from the sprinkler outlet (716); and a retention surface (bottom edge of 742a-b and bottom edge of 78-79, shown in fig. 27) contiguous and out of the plane of the impact surface (bottom surface at 742; see fig. 27) for directing the fluid laterally (via the curved surface of 742a, 742b) of the bisecting plane (at 762) and forward of the sprinkler axis, the retention surface being arcuate (fig. 28) and defining at least one radius of curvature about a first linear axis parallel to the sprinkler axis (radius of curvature of inner surface at 742a-742b, first linear axis is the axis of the curvature) or a second linear axis perpendicular to the bisecting plane.

Re claim 44, Polan discloses a pendent vertical sidewall window sprinkler (figs. 26-28) comprising: a frame 712 including a body having an inlet 714, an outlet 716 with an internal passageway 718 extending between the inlet and the outlet along a sprinkler linear axis (vertical axis through the center of 730; see fig. 27); and a fluid deflection member 740 located at a fixed distance from the outlet for confronting a window, the fluid deflection member being symmetric about a bisecting plane (plane along line 762 shown in fig. 28, the plane cutting across the centers of 724, 725 and 730 labeled 27-27 in fig. 26) that includes the sprinkler axis, the fluid deflection member including: an impact surface (bottom surface at 742; see fig. 27) opposed to the outlet 716, the impact surface defining a plane (bottom surface at 742; see fig. 27) disposed 
a retention surface (742a-b and 748-749, shown in fig. 27) disposed with respect to a first linear axis (see annotated figure)  parallel to the sprinkler axis and a second linear axis (see annotated figure 28, curvilinear axis aligned with bottom edge of 742a-742b; claim term “linear axis” is addressed to encompass straight axis or curvilinear axis in light of applicant’s paragraph 27 of the publication) perpendicular to the bisecting plane for directing the fluid laterally of the bisecting plane and forward of the sprinkler axis, the retention surface having a first portion (see annotated figure) defining a first distance with respect to the second linear axis so as to be contiguous with and extending out of the plane of the impact surface (742a-742b are both contiguous with the bottom surface of 742; see fig. 27), the retention surface having a second portion (annotated figure) defining a second distance with respect to the second linear axis such that the second portion (see annotated figure) extends toward (shown downward toward outlet 726 and inward toward the sprinkler axis) the outlet and the sprinkler axis.


    PNG
    media_image2.png
    913
    857
    media_image2.png
    Greyscale

Annotated figures of Polan

Re claim 45, Polan discloses the sprinkler of claim 44, wherein the retention surface having a third portion (one of the annotated “third portion”) lateral of the bisecting plane (at 762) defining a third distance (from third portion to first linear axis) 

Re claim 46, Polan discloses the sprinkler of claim 45, wherein the fourth portion of the retention surface is a lateral end portion of the retention surface (see annotated figure).

Re claim 47, Polan discloses the sprinkler of claim 44, wherein the retention surface extends laterally parallel to the second linear axis (see annotated fig. 28), wherein the first distance is in a second plane (horizontal plane directly below and parallel to 742, see annotated “second plane” annotated in fig. 27) perpendicular to the bisecting plane (vertical plane labeled 27-27 in fig. 26), the second distance (distance from bottom edge of 742b to the second linear axis) being out of the second plane between the second bisecting plane and the outlet (see annotated figs. 26-27), the second distance being no greater than the first distance (see annotated figs. 26-27).

Re claim 48, Polan discloses the sprinkler of claim 47, wherein the second distance is less than the first distance (see annotated first and second portion at 748 and 749).

Re claim 49, Polan discloses the sprinkler of claim 44, wherein the second linear axis is a curvilinear axis (see dashed curved line annotated “second linear axis”).

Re claim 50, Polan discloses the sprinkler of claim 49, wherein the distance is equal to the first distance (“the distance” is presumed “the second distance”; one of the annotated “alternative first portions” and one of the “alternative second portions” on the opposite side the first portion with respect to the bisecting plane have the same distance from the second linear axis).

Re claim 52, Polan discloses the sprinkler of claim 44, wherein the fluid deflection member includes a front face (at 742a-742b) and an opposite rear face (748-749), the rear face extending in a direction from the impact surface toward the outlet (downward) with a portion (749) extending away from the sprinkler axis (center axis at the screw and bulb 728/730) and another portion (surface of 748) extending (down and inward) toward  the sprinkler axis.

Re claim 53, Polan discloses the system of claim 44, wherein the fluid deflection member includes a first peripheral surface 750a and a second peripheral surface 750b, the retention surface extending from the first peripheral surface to the second peripheral surface parallel to the second linear axis (see annotated figure).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 38, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loepsinger in view of Golinveaux (US 2005/0284645).
Re claims 37-38, Loepsinger fails to explicitly teach when fluid is supplied to the inlet at a flow rate of fifteen gallons per minute (15 GPM), the fluid deflection member throwing the fluid laterally of the bisecting plane to a maximum distance ranging from over eight feet to fifteen feet, orPage 6 of 7 over eight feet to twelve feet.  
Golinveaux teaches various sprinklers and method steps for fire protection including a fluid flow rate of 15 GPM (par. 28) and fluid throw distance ranging from 12-16 feet (protection areas 144-256 square feet claim 14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loepsinger to 
Re claim 42, Loepsinger fails to explicitly teach the frame body defines an outlet orifice having a nominal K-factor of 5.6 GPM/(PSI)1/2.  
Golinveaux teaches various sprinklers and method steps for fire protection including known sprinkler K-factor of 5.6 (par. 27). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loepsinger to incorporate the teachings of Golinveaux to utilize a frame body with an outlet orifice having a nominal K-factor of 5.6 GPM/(PSI)1/2. Doing so would provide for an optimized sprinkler flow best fitted for a given protection area, water supply resource and pump capability. 

Claims 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loepsinger.
Re claims 39-40, Loepsinger does not explicitly teach the outlet (3) of the frame body defines a diameter (diameter of 3) and a ratio of the at least one radius of curvature of the retention surface to the outlet diameter is 5:1, or 3.5:1.  
However, Loepsinger shows this ratio in figs. 1-3 to be greater than 1. One of ordinary skill in the art would also recognize that the angle of the lateral fluid spray is affected by this outlet diameter and the curvature at 5. It would have been prima facie 

Re claim 41, Loepsinger does not explicitly teach the fluid deflection member defines a maximum width and a ratio of the at least one radius of curvature of the retention surface-to the maximum width of the fluid deflection member being 1.6:1.
However, Loepsinger shows this ratio in figs. 1-3 to be greater than 1. One of ordinary skill in the art would also recognize that the angle and consequently the width of the lateral fluid spray is affected by width of the deflection member and the curvature at 5. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loepsinger to utilize the defined ratio for the desired wider or narrow spray coverage best fitted for a specific protected structure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 37, 38, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polan in view of Golinveaux (US 2005/0284645).
Re claims 37-38, Polan fails to explicitly teach when fluid is supplied to the inlet at a flow rate of fifteen gallons per minute (15 GPM), the fluid deflection member throwing 
Golinveaux teaches various sprinklers and method steps for fire protection including a fluid flow rate of 15 GPM (par. 28) and fluid throw distance ranging from 12-16 feet (protection areas 144-256 square feet claim 14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polan to incorporate the teachings of Golinveaux to utilize a fluid flow rate of 15 GPM for a fluid throw distance ranging from 12 to 16 feet, 8 to 15 feet, or 8 to 12 feet. Doing so would provide for an optimized sprinkler protection best fitted for the given water supply resource and pump capability. 
Re claim 42, Polan fails to explicitly teach the frame body defines an outlet orifice having a nominal K-factor of 5.6 GPM/(PSI)1/2.  
Golinveaux teaches various sprinklers and method steps for fire protection including known sprinkler K-factor of 5.6 (par. 27). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polan to incorporate the teachings of Golinveaux to utilize a frame body with an outlet orifice having a nominal K-factor of 5.6 GPM/(PSI)1/2. Doing so would provide for an optimized sprinkler flow best fitted for a given protection area, water supply resource and pump capability. 

Claims 1, 39-41, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polan (US 5669449) in view of Loepsinger (US 1439177).

However, Loepsinger shows this ratio in figs. 1-3 to be greater than 1. One of ordinary skill in the art would also recognize that the angle of the lateral fluid spray is affected by this outlet diameter and the curvature at 5. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polan in view of Loepsinger to utilize these ratios for the desired wider or narrow spray coverage best fitted for a specific protected structure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


    PNG
    media_image3.png
    617
    337
    media_image3.png
    Greyscale

Annotated figures from Loepsinger
Re claim 41, Polan does not explicitly teach the fluid deflection member defines a maximum width and a ratio of the at least one radius of curvature of the retention surface-to the maximum width of the fluid deflection member being 1.6:1.
However, Loepsinger shows this ratio in figs. 1-3 to be greater than 1. One of ordinary skill in the art would also recognize that the angle and consequently the width of the lateral fluid spray is affected by width of the deflection member and the curvature at 5. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polan in view of Loepsinger to utilize the defined ratio for the desired wider or narrow spray coverage best fitted for a specific protected structure, since it has been held that discovering an 

Re claim 1, Polan discloses a pendent vertical sidewall window sprinkler (figs. 26-28) comprising: 
a frame 712 including a body having an inlet 714, an outlet 716 with an internal passageway 718 extending between the inlet and the outlet along a sprinkler axis (vertical axis through the center of 730; see fig. 27), the frame including a pair of frame arms 724, 725 extending axially from the body about a bisecting plane (plane along line 762 shown in fig. 28, the plane cutting across the centers of 724, 725 and 730) that includes the sprinkler axis; and 
a distribution block 740 supported by the frame arms at a fixed distance (see fig. 27) from the outlet, the distribution block having a front face (adjacent 748, 749), a rear face (adjacent 742a-b) and a first peripheral surface 750a and a second peripheral surface 750b spaced apart from one another about the bisecting plane, each of the first and second peripheral surfaces 750a-750b extending from the rear to the front face (see fig. 28), the distribution block including: 
a first portion including an impact surface (bottom surface at 742; see fig. 27) opposed to the outlet 716 and disposed perpendicular to the sprinkler axis; 
a second portion (bottom edge of 742a-b and bottom edge of 78-79, shown in fig. 27) disposed between the outlet and the first portion (along the sprinkler axis, bottom edge of 742a is axially between 716 and bottom surface of 742; see fig. 27), the second portion spaced from the impact surface (see fig. 27); and an interior surface (interior 
Polan fails to teach the first radius of curvature being constant over the length of the arcuate interior surface from the first peripheral surface to the second peripheral surface.
Loepsinger discloses a sprinkler in the same field of endeavor, showing a first radius of curvature at the interior surface of 5 (see fig. 3), being constant over the length of the arcuate interior surface, from the first peripheral surface (left surface adjacent 7) to the second peripheral surface (right surface adjacent 8). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polan to incorporate the teachings of Loepsinger to provide the first radius of curvature of Polan (at 742a, 742b) being constant over the length of the arcuate interior surface from the first peripheral surface to the second peripheral surface. Doing so would provide for a wider 

Re claim 51, Polan discloses the sprinkler of claim 50, but fails to teach the first distance and the second distance define a constant radius of curvature over a profile of the retention surface.
Loepsinger discloses a sprinkler in the same field of endeavor, showing a first radius of curvature at the interior surface of 5 (see fig. 3), being constant over the length of the arcuate interior surface, from the first peripheral surface (left surface adjacent 7) to the second peripheral surface (right surface adjacent 8). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Polan to incorporate the teachings of Loepsinger to provide the first distance and the second distance defining a constant radius of curvature over a profile of the retention surface. Doing so would provide for a wider lateral spray that improve the spray coverage width of the sprinkler, which would make the sprinkler more efficient when user wants less number of sprinklers installed.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
Regarding claim 33, applicant argues that surface of 9 is not disposed perpendicular to the sprinkler axis because 9 is a raised rib formed by the intersection of 
Regarding claim 43, applicant argues that the cited opposition surface between portion 3 and 5 is not at a fixed distance from the outlet. It is noted that the current claim language does not specify that “fixed distance” cannot be directly adjacent. See annotated figure of Loepsinger included above. 
Regarding claims 37, 38, applicant argues that there is no reasonable expectation of success in the modification of Loepsinger in view of Golinveaux to use 15 GPM for fluid throw distance ranging from over 8 feet to 15 feet. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is well known in the art that various sprinkler performances, i.e. throw distance, heavily depends upon the water pressure, size and shape of the sprinkler opening. One of ordinary skill may choose an appropriate water pressure and sprinkler size to provide the desired throw distance. 


Allowable Subject Matter
Claims 2-8, 34-36, 54-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752